283 S.E.2d 512 (1981)
STATE of North Carolina
v.
George McCall RICK.
No. 46.
Supreme Court of North Carolina.
November 3, 1981.
*515 Rufus L. Edmisten, Atty. Gen. by Richard L. Griffin, Asst. Atty. Gen., Raleigh, for the State.
T. M. Shuford, Jr., Lincolnton, for defendant-appellant.
HUSKINS, Justice:
Did the trial court err in admitting the testimony of Mrs. Cogdill and Mrs. Jenkins? Answer to the question posed disposes of this appeal.
Defendant contends the challenged testimony was evidence of distinct, independent and separate offenses, and thus incompetent in the trial of this case, citing State v. McClain, 240 N.C. 171, 81 S.E.2d 364 (1954). The State contends the testimony of Mrs. Cogdill and Mrs. Jenkins was competent, relying upon the exceptions to the rule contained in State v. McClain, supra, and citing in support of its position State v. Arnold, 284 N.C. 41, 199 S.E.2d 423 (1973); State v. Humphrey, 283 N.C. 570, 196 S.E.2d 516, cert. denied, 414 U.S. 1042, 38 L.Ed.2d 334, 94 S.Ct. 546 (1973); State v. McClain, 282 N.C. 357, 193 S.E.2d 108 (1972). These conflicting contentions will now be examined in light of the authorities relied upon by the respective parties.
In a prosecution for a particular crime, it is the general rule that the State cannot offer evidence tending to show that the accused has committed another distinct, independent or separate offense. Even so, various exceptions to this general rule are as well recognized as the rule itself. See State v. McClain, 240 N.C. 171, 81 S.E.2d 364 (1954), where the rule and the exceptions are discussed and documented. The sixth exception listed in McClain reads as follows:
6. Evidence of other crimes is admissible when it tends to establish a common plan or scheme embracing the commission of a series of crimes so related to each other that proof of one or more tends to prove the crime charged and to connect the accused with its commission. [Citations omitted.] Evidence of other crimes receivable under this exception is ordinarily admissible under the other exceptions which sanction the use of such evidence to show criminal intent, guilty knowledge, or identity.
Stansbury expresses the rule as follows:
Evidence of other offenses is inadmissible on the issue of guilt if its only relevancy is to show the character of the accused or his disposition to commit an offense of the nature of the one charged; but if it tends to prove any other relevant fact it will not be excluded merely because it also shows him to have been guilty of an independent crime.
1 Stansbury's North Carolina Evidence, § 91 (Brandis rev. 1973). Thus, proof of commission of other offenses may be competent to show the state of mind, intent, design, guilty knowledge or scienter, or to make out the res gestae, "or to exhibit a chain of circumstances in respect of the matter on trial, when such crimes are so connected with the offense charged as to throw light upon one or more of these questions." State v. Humphrey, 283 N.C. 570, 196 *516 S.E.2d 516 (1973). Accord, State v. Jenerett, 281 N.C. 81, 187 S.E.2d 735 (1972); State v. Atkinson, 275 N.C. 288, 167 S.E.2d 241 (1969), rev'd on other grounds, 403 U.S. 948, 29 L.Ed.2d 859, 91 S.Ct. 2283 (1971).
Defendant's contention that these two earlier assaults were so dissimilar to the attack on Miss Allen as to fail to provide evidence of a common scheme or plan is not without some merit. Neither Mrs. Cogdill nor Mrs. Jenkins was raped. These two assaults took place in a different county from the rape of Miss Allen, and they occurred four hours beforehand. Defendant emphasizes that after cutting Mrs. Jenkins' clothes off and tying her on her bed, he left without raping her. Whether such conduct had "sexual overtones" is, for the present, left to experts in the field of deviant psychology. The attack against Mrs. Cogdill may or may not have been sexual in nature. Her resistance enabled her to escape before defendant's intentions could be manifested.
A defendant's conduct need not be identical to his actions in the crime charged to constitute evidence of a scheme or plan to commit that offense. Sometimes, however, the similarities are striking. See State v. Arnold, 284 N.C. 41, 199 S.E.2d 423 (1973); State v. McClain, 282 N.C. 337, 193 S.E.2d 108 (1972). Here, all crimes committed against Mrs. Cogdill, Mrs. Jenkins and Miss Allen took place within a four-hour period, involved an assault on a lone woman, and were accomplished or attempted by choking the victim into submission. Whether the requisite degree of relevancy exists in this case would be a close question were it not for other pertinent facts.
This case is similar to State v. Jenerett, 281 N.C. 81, 187 S.E.2d 735 (1972). Defendant therein was convicted of felony murder pursuant to the robbery of a grocery store. We upheld the admission of Jenerett's statement in which he confessed to a series of actions logistically and chronologically paralleling those in the case sub judice. He admitted entering one store on the morning in question with the intention of robbing it. He failed to carry out his plan because there was a customer present who knew his accomplice. He then entered a second store to rob it, yet changed his mind because "the lady who ran that store looked so pitiful." Jenerett was tried for a felony murder which occurred during his robbery of a third store at 1:30 p. m. that same day. We held this evidence "competent to show defendant's intent to commit a robbery and as a part of the chain of circumstances leading up to the matter on trial. It was also competent to properly develop the evidence in the case at bar." Id. at 89, 187 S.E.2d at 740. So it is here. The evidence will not be excluded merely because it also shows the commission of other crimes.
Moreover, Mrs. Jenkins' testimony is admissible on more specific grounds. Defendant stole Mrs. Jenkins' car to drive to Miss Allen's house. He also took Mrs. Jenkins' "kitchen knife" and used such a knife to attack Miss Allen. When a defendant uses a stolen instrumentality to carry out a crime, evidence of its theft is admissible to show a plan or scheme to commit the subsequent crime. State v. Stinson, 263 N.C. 283, 139 S.E.2d 558 (1965); State v. Dail, 191 N.C. 231, 233, 131 S.E. 573, 574 (1926).
The testimony of Mrs. Jenkins further explains the sequence of events or "chain of circumstances" leading up to defendant's appearance at Miss Allen's home. On his way to Miss Allen's house, defendant wrecked the stolen car. When he arrived at her door, he was bleeding from injuries sustained in this very accident. Since Miss Allen had testified to defendant's injuries, Mrs. Jenkins' testimony is admissible to explain how he arrived, bleeding, on Miss Allen's doorstep.
When Mrs. Jenkins' testimony is admitted, the inclusion of Mrs. Cogdill's testimony is of little consequence and does not constitute prejudicial error.
The decision of the Court of Appeals is
AFFIRMED.